Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is Chen et al (Optimizing FPGA-based Accelerator Design for Deep Convolutional Neural Networks) which teaches the features of claim 1, as in reading sequentially, through a First Input First Output (FIFO) port, data to be processed of a preset size in a task to be processed from an off-chip memory of an accelerator, and storing the data to be processed into at least one input buffer of a first buffer in an on-chip memory of the accelerator, wherein the on-chip memory comprises the first buffer, a second buffer and a third buffer, the first buffer comprises at least one input buffer, and at least one set of convolution kernel data is buffered in the second buffer; in response to the data to be processed being stored into an input buffer, reading input window data to be processed from the at least one input buffer sequentially, performing convolution on the input window data to be processed by using the convolution kernel data to obtain output window data and storing the output window data in the third buffer; and storing, through the FIFO port, the output window data in the third buffer into the off-chip memory sequentially.
However, the prior art of record does not teach or suggest at least “wherein the at least one set of convolution kernel data comprises at least one set of converted convolution kernels, wherein any set of converted convolution kernels is obtained by converting convolution kernels corresponding to one output channel through a corresponding first constant matrix, and wherein the performing convolution on the input window data to be processed by using the convolution kernel data to obtain output window data comprises: performing the following computing processing operations for any input channel respectively: converting the input window data to be processed through a corresponding second constant matrix to obtain converted input window data: performing a matrix dot product operation on the converted input window data of the any input channel and the converted convolution kernels to obtain a matrix subjected to dot product: converting the matrix subjected to dot product through a corresponding third constant matrix to obtain a convolution result; and 2U.S. Patent Application Serial No. 16/662,493 in response to obtaining convolution results of all input channels, accumulating corresponding points in the convolution results of all input channels to obtain output window data of one output channel;” as recited in claims 1, 19, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182